Citation Nr: 1210271	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing held in Wilkes-Barre, Pennsylvania in November 2010.  A transcript is of record.

In January 2011 the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that the AMC did not comply with the January 2011 Board remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to VAMC for further development.

In the January 2011 Board remand, it was noted that the Veteran has made it clear in his contentions that he is seeking the highest possible rating for his diabetes mellitus with associated residuals and has contended that he is unemployable due to his service-connected diabetes mellitus.  It was also noted that the Veteran's only service-connected disability is diabetes mellitus with onychomycosis pedis, hypertension and erectile dysfunction, evaluated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7913; thus, he did not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) for the grant of a TDIU. While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) . 

It was further noted that if the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P. Bowling v. Principi, 15 Vet. App. 1 (2001).   

The Board then remanded in order for the Veteran be afforded a new VA examination to determine if he was unable to sustain or maintain substantial gainful employment as the result of his service-connected disabilities.  The Veteran was afforded a VA examination in February 2011 and the VA examiner opined that the Veteran's service-connected disabilities at least likely as not rendered him unable to obtain or maintain substantial gainful employment.  In compliance with the April 2011 remand the AMC was then directed to refer the Veteran's claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).  However, there is no evidence, including the January 2012 Supplemental Statement of the Case (SSOC) that the AMC complied with the April 2011 remand and thus, a remand is warranted in order to refer the Veteran's claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.   The AMC should refer the Veteran's claims folders to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b). 

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

